WEIMER, J.,
dissenting.
hi would grant and docket this matter, though not because I presently know the answer to the vexing question posed by the facts of this case, which are outlined by Justice Crichton. Particularly, because I do not yet know the answer, I believe it is important for this court to grant and docket this case. Ultimately, the role of this court is to perform the delicate balance of determining what constitutes an “unreasonable” search, seizure, or intrusion upon the “Right to Privacy” of La. Const, art. I, § 5. Law enforcement and society at large benefit from this court’s determinations of the parameters of the constitutional protection of the right to privacy. An irony in this area of law is that it is often those accused of crime, through our adversarial system of justice, who help define what is permissible action by law enforcement and help define every citizen’s right to be free from unwarranted searches.